Case 3:16-CV-30142-I\/|GI\/| Document 134-2 Filed 03/05/19 Page 1 of 5

EXHIBIT 2

Case 3:16-cv-30142-|\/|G|\/| Document 134-2 Filed 03/05/19 Page 2 of 5

CUl`\l`UEnL §§ GOLLUE

ATTORNEYS AT LAW
88 BROAD STREET, SlX`T'H FLOOR ROBERT W, CORNELL
BOSTON, MASSACHUSE| IS 021 '|O "9‘°"9€7’

KARL L. GOLLUB

PETER M. DURNEY \1934-\985)

617~912-6551 (DlRECT) TE|_EPHONE (6\7) 482-8100
EMA|L. PDURNEY@C°RNELLGCLLUB.COM TELECOP]ER (617) 482‘39 1 7
AnMn'rEo lN MAssAcHusEi-rs, MAINE. ANn NEw HAMFSH!RE

January l 1, 2019
Terrence L. Butler
Dodge Law Firm, lnc. VIA EMAIL
409 North Camden Drive, Suite 201 -D
Beverly Hills, CA 902l()

RE: Junior Williams v. Kawasaki Motors Corp., U.S.A., et. al.
U.S. District Court, District of Massachusetts, Civil Action No.: 3116-CV-30142

Dear Terry:

I am writing in follow-up to our telephone call Wednesday, concerning plaintist four

proposed 30(b)(6) deposition notices, and the requests for production of documents included in
those notices.

First, with regard to the timing and location of the 30(b)(6) deposition of KHI, l mentioned
that the deposition of KHl might have to occur at the Consulate in Japan. The judge has already
recognized that KHI has the right to be deposed near its principal place of business in J'apan. From
what 1 understand, the earliest that a deposition could occur at the Consuiate would be the end of
2019. Your proposed deposition date of February 4, 2018, is not realistic for a multitude of reasons,
including the issue of the Consulate. ln any event, to expedite the process, and as a quid pro quo for
a reasonable deposition date, I suggested that KHI may be willing to forego its right to be deposed
in Japan, with the deposition to occur in Southern California instead My best estimate at present is
that the earliest we could produce a Japanese witness would be late June or July. I also asked that
the deposition be limited to six hours as part of the quid pro quo, which should not be a problem for
an experienced litigator such as yourself

Second, with regard to the deposition topics, as a starting point and for ease of discussion,
we consolidated the documents requests and deposition topics in your four notices into one set,
because you have requested essentially the same information and documents in each notice, but for
different model years. We intend to serve more formal responses and objections, but our
preliminary responses to the requests are reflected below in bold. Hopefully, we can reach
agreement and avoid further Court intervention

RHol:)E lsLAND CORNELL 8c GOLLUB MAssAcHusErrs
EsrABusHEo 1964
www.comellgo|lub.com

Case 3:16-cv-30142-|\/|G|\/| Document 134-2 Filed 03/05/19 Page 3 of 5

Documem Requesl's 1

1. “DESIGN DOCUMENTS concerning bracket/tank part 32052 and any attaching bolts,
collars or sockets for” 2006-2010 KAWASAKI NINJA ZX6Rs.

 

term.

 

2. “DOCUMENTS concerning the change in design of bracket/tank part 32052 and any
attaching bolts, collars or sockets” between the years 2006-2010.

see number 1 above »’eg“~“d.ng “pa.rt 3 052.” "We object to tire extent tr
and could lee eenstiued to include documents ex

 

 

3. “DOCUMENTS concerning testing of bracket/tank part 32052 and any attaching bolts,
collars, or sockets for the years” 2006-20l0.

ii , 4 w _ _ *;,, _,_ ,.. "'~,,`;"'~ _ .<, .», ._., "' y .-, !1-_, ..‘..
See number 1 ano/e regarttn:».g “1.»1:1, 312-05¢,.” See manhart z above regai aug the

~ ., ./,.~_ ,. -‘.‘r\c*- nw 4- ’
neumann 31 doc ments.’

4. “'DESI_GN DOCUMENTS concerning fuel tank part 51085 and any attaching bolts,
collars or sockets for the” 2006-2010 Ninja ZXGR.

   
 

'i en

1,1 a reterence n
.

reg x; ?i\." 4 ‘.,
l€nrwitnstarre“

 
    
 

taft

“rnber for one color var:i
g that error in verb

   

t tire 3 reet thrs reqn

~ -’- 1131 1 ,. -.. '

t ti._ na1;1ini,e11ts9’

' , .1_‘ 1 g,_' .; .. ,1 . e.- ¢" ° `1 6 `J §

111 tire e.ei`i.n.rtrcn ~ er nr. apeeni`icain\/, ‘ desrgn

 

1 The term “documents” is detined as “a writing, and includes the original or copy of": handwriting, typewriting,
correspondence records tables, charts, graphs, schedules_, reports, memoranda, noted [sic], letters, telegram s,
messages, reports of telephone conversations, reports of conferences, books, journals, ledgers1 checks, receipts,
invoices, instructions, rninutes, purchase orders, films, film, strips, motion picture fil'm, magnetic and other
record tapes, transcriptions, and other written, printed or recorded material of any kind.”

2

Case 3:16-cv-30142-|\/|G|\/| Document 134-2 Filed 03/05/19 Page 4 of 5

w

documents 11111"§11£1“3 docu“nert ~'1'1.1n1ng material specifieat.'. ons, rraee§‘:tanicai
sp ecii ieations, CAD drawings, biuep ints., shop dr 1W1r1gs, patents.”

5. DOCUMENTS concerning the change in design of fuel tank part 51085 between the
years 2006-2010.

6. DOCUMENTS concerning testing of fuel tank part 5l085 and any attaching bolts, collars
or sockets for the years 2006.

1411
of “docnment:. ” 71717e aisd olaieet to any testin d -

See number é'i ab eve '1 cgaro-ng
or ‘izre, to the

A:tentt t rer e rna'~y exist any.
7. The factory service & parts manuals for the 2006-2010 NINJA ZX- 6Rs.
`i/Ve v§iil 1ee0r'1rre“1d tnat these be ore odn eed.
8. The owner’s manuals for the 2006-2010 Ninja ZX~GRS.
717 e 211/111 recommend ha these ne produced
Deposz'tz'on Topics

The deposition topics mirror the document requests:

l. “DESIGN of bracket/tank part 32052 and any attaching bolts, collars or sockets for”
2006-2010 Ninja ZX-6Rs.

2. “Change in design of bracket/tank part 32052 and any attaching bolts, collars or sockets”
between the years 2006-2010.

3. “Testing of bracket/tank part 32052 and any attaching bolts, collars, or sockets for the
years” 2006-2010.

4. “DESIGN of fuel tank part 51085 and any attaching bolts, collars or sockets for the”
2006-2010 Ninja ZX-6Rs.

5. “Change in design of fuel tank part 51085 and any attaching bolts, collars or sockets”
between the years 2006-2010.

6. “Testing of fuel tank part 51085 and any attaching bolts, collars or sockets for the years”
3

Case 3:16-CV-30142-I\/|GI\/| Document 134-2 Filed 03/05/19 Page 5 of 5

2006-2010.

7. The factory service & parts manuals for the 2006-2010 NINJA ZX- 6Rs.

8. The owner’s manuals for the 2006-2010 Ninja ZX~6RS.

See the uth 'v1_ r- regarding “part 32 052"’ 1' l“par't 51085. ” Nott:» ktlis.tant’ling those errors
in vertol age `oy pia intii`i, generaiiy, 'vve are *)repar ed to orecomrne e' nd that K"r.ii produce a vvitness
lmowle‘g-abie ahou t tiltes c oencsit;on topies, ex cent to thee xtei tt that you might seek to
111-qui e as to seetie- s o:J: Ttl:e ,,» ed act marinaAs unr date ri te ti e 1111 eli syste“:n, or testing anre‘atec.

to ps sih-ie i`uei iea` sage or t'ii‘e.

Third, and finally, during the call l made a point that l do not believe you fully appreciated
That had to do With the sequence of discovery you chose, first serving deposition notices with
document requests included, which was not what was contemplated by the court. During our last
status conference, the Court anticipated that plaintiff would serve proposed revised Written
discovery. We would then have a chance to confer, and file a motion for a protective order, if
necessary. The Court said that if we could reach agreement on the written discovery, she would
then turn to the issue of the 30(b)(6) deposition of KHI. Clearly, since plaintiff did not serve revised
interrogatories or document requests by the December 14, 2018 deadline, any written discovery by
plaintiff is limited to the document requests contained in your 30(b)(6) notices

l would appreciate a response as soon as possible, as our deadline to file a motion with the
Court is January l§th, if an agreement cannot be reached

Thank you.

v_`d
Very tr y yours,

/ ."'..m¢~»»¢ ;K-r--Wr-»'-_~\
\` //_`7/\/"\

jj/ l at
1 ~'1"/' / 1

"/'.Peter .M. Dumey
PMD/bmh \..

cc: John N. Greenwood

  
 

